Judgment, Supreme Court, Bronx County (Denis J. Boyle, J.), rendered January 16, 2004, convicting defendant, after a nonjury trial, of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him to an aggregate term of 12 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
The court’s verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence disproved defendant’s justification defense beyond a reasonable doubt.
We perceive no basis for reducing the sentence.
As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]) providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur— Tom, J.P., Marlow, Ellerin, Williams and McGuire, JJ.